Gary, J. The respective appellees are creditors of the late W. L. Prettyman, an insolvent, whose assets are being-administered by the Jennings Trust Co., as assignee, under the direction of the County Court. From the orders of that court allowing the claims of the appellees against such assets, contesting creditors, the appellants in the first case, and the assignee in the second case, prosecute these appeals. Prettyman was a private "banker receiving savings deposits. All the claims allowed are upon his guarantees or indorsements of negotiable paper, discounted by the appellees for him, in the ordinary course of business. The presumption of the law is that he held the paper for value. 1 Dan. Neg. Ins., See. 812. There is no proof to the contrary. To re-discount it, and thus to • obtain value, with perhaps profit added, is not prohibited by Sec. 4 of an act for the protection of "bank depositors, approved June 4,1819. It is as follows: “ It shall be unlawful for any savings bank, individual or individuals doing banking business, banking company, or incorporated bank receiving savings deposits or deposits of trust funds, to assume the payment of or to become liable for, or to guarantee to pay the principal of or interest on any bonds, notes or other- evidence of indebtedness of, for or on account of any person or persons, company or incorjioration, and any assumption, liability or guarantee whereby such deposits or trust funds could be jeopardized, shall be null and void.” The transactions forbidden are “ for or on account,” that is, for the benefit or accommodation of another. That from the estates, also in insolvency, of the makers of the paper, the appellees get dividends, does not prevent them' from proving up and taking dividends upon the full amounts here, provided that from all sources they get no more than full payment. The principle of the decision in the matter of Bates, 118 Ill. 524, governs. There is no other question in either case requiring attention, and the judgments of the County Court are affirmed. Judgments affirmed.